ORDER

PER CURIAM:
AND NOW, this 17th day of April, 2006, Joel H. Cavadel having been suspended from the practice of law for a period of nine months before the Board of Immigration Review, the Immigration Courts and the Department of Homeland Security by Order of the Board of Immigration Review dated November 14, 2005; the said Joel H. Cavadel having been directed on February 7, 2006, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Joel H. Cavadel is suspended from the practice of law in this Commonwealth for a period of nine months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.